Citation Nr: 1759575	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Service connection for left knee disability (claimed as knee pain and discomfort).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected deviated nasal septum.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to February 2009 in the United States Army.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the appeal, jurisdiction transferred to the RO in Los Angeles, California. 

The Veteran provided testimony before the undersigned at a videoconference Board hearing in December 2016.  A transcript of this hearing has been included in the record.

The issue of service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's deviated nasal septum is manifested by at least 50 percent obstruction of the nasal passage on both sides, difficulty breathing through his nose during physical activity, and sleep impairment.


CONCLUSION OF LAW

Deviated nasal septum is no more than 10 percent disabling.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.4, 4.14, 4.20, 4.97, Diagnostic Code 6502 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012).  

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, in this case the initial rating, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and a VA examination report.  

During the December 2016 hearing, the undersigned Veteran's Law Judge clarified the issues, noted potential evidentiary defects and suggested the submission of additional evidence.  The actions of the undersigned Veteran's Law Judge supplement VCAA and complies with 38 C.F.R. § 3.103.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Deviated Nasal Septum Rating

i.  Applicable Law

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Deviated nasal septum is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  The maximum rating for deviated nasal septum under DC 6502 is 10 percent.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2017).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2017).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Peake, 22 Vet. App. at 115.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Peake, 22 Vet. App. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Peake, 22 Vet. App. at 116.


ii.  Analysis

The Veteran contends that his deviated nasal septum and subsequent surgery has caused his nose to be crooked and has cause him to have trouble breathing while sleeping and during physical activity.

The Veteran reported in his March 2014 appeal to the Board that his physical appearance is a burden on his life, but does not state whether his crooked nose is causing any symptoms e.g. depression.  Furthermore, an August 2013 VA examination did not reveal any scar associated with the Veteran's deviated nasal septum and subsequent surgery.  

The evidence of record, including the Veteran's testimony, contains complaints by the Veteran of sleep disturbance due to his deviated nasal septum.  However, a review of the record reveals chronic sleep impairment has been accounted for in the Veteran's PTSD rating.  See August 2016 rating decision.  The evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.

With regard to the Veteran's reports of having trouble breathing during physical activity, this was specific to breathing through his nose.  The Veteran testified at his hearing that he is able to breathe through his mouth when doing physical activity.

As noted above, the maximum rating for deviated nasal septum under DC 6502 is 10 percent, which the Veteran has already been awarded.  In light of this, the Board has considered whether the Veteran's symptoms related to his deviated nasal septum warrant an extra-schedular rating.

Comparing the Veteran's disability level and symptomatology of his deviated nasal septum to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate, in that the symptoms complained of are related to difficulty breathing through his nose and are thus a natural consequence of having at least a 50 percent obstruction of the nasal passage on both sides.  Absent any exceptional factors associated with his deviated nasal septum, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

However, even if the rating criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made as to whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  A review of the record reveals the Veteran's disability picture does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  To the contrary, the evidence of record reveals the Veteran works for his uncle, with no indication that he does so in a protected environment.  Additionally, the Veteran does not have a history of hospitalizations for any of his service connected disabilities.  Thus, even if his disability picture was exceptional or unusual, referral for consideration of an extra-schedular rating would not be warranted when considering the Veteran's service connected disabilities individually or in combination.  See 38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected deviated nasal septum is denied.


REMAND

The Veteran seeks service connection for a left knee disability.  Upon review of the record, the Board finds additional development is required before a decision can be reached.

The Veteran has consistently reported, including in his testimony before the Board, to having pain and swelling behind and around his left knee since service, particularly when engaging in physical activity.  In June 2013, the Veteran was afforded a VA knee examination.

Upon examination, the Veteran reported spraining his left knee while deployed in Iraq in 2007.  The Veteran denied functional deficits, but also reported occasional left knee pain with running.  The examiner opined the Veteran's claimed condition was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated the Veteran reported a left knee sprain sustained in service, but his service treatment records "show treatment for knee pain but condition resolved with negative findings on exit medical exam."

Although the examiner noted knee pain in the service treatment records, there is no indication the examiner was aware of or considered that the Veteran parachuted approximately 30 times while in service.  The Veteran testified that this caused pain because "you land on your knees and body."  Although a medical examiner need not discuss all of the potentially favorable evidence of record to render an adequate opinion, the examiner's opinion must still be based on consideration of the relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons-or-bases requirement imposed on examiners.").

The Veteran testified, that while in service, he felt a "kink" in his left knee that appeared fine, but a couple of days later it began to swell.  The Veteran further reported to the Board that the left knee issues continued in and after service, despite a negative x-ray finding in service.  The Board also notes the June 2013 examiner only identity knee sprain as a diagnosed disability, but review of the service treatment record reveals assessment of patellar tendonitis of the left knee.  See October 20, 2007 service treatment record.   The Veteran has also been found to have mild narrowing at the medial compartment.  See VA treatment records from June 21, 2013.  



With regard to his exit examination, the Veteran reported he didn't have pain at the time of the examination, but did inform the examiner of the injury that occurred during his deployment.  See March 2014 appeal to the Board.  

In light of the evidence received since the June 2013 examination and the lack of clarity regarding whether the Veteran's relevant service actives and medical history were considered by the examiner, remand for an additional examination is warranted. 

Additionally, private medical records may be missing.  A VA treatment record states the Veteran "declines referral to ortho.  Already knows exercises taught to him by PT in the past".  It is unclear if the note refers to physical training or physical therapy/therapist, the records of which are not on file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since April 2016.

2.  Request that the Veteran identify all sources of treatment that he has received for his left knee disability, to include any physical therapy, and to provide any releases necessary for VA to secure records of such treatment.  Reasonable efforts should be made to obtain all such treatment records.

3.  Schedule the Veteran for a VA examination for his left knee disability.  After review of the record and a thorough examination and interview of the Veteran, the VA examiner should comment on the following inquiries:

a) The examiner should identify any left knee disability that is currently manifested, or that has been manifested at any time during the appeal period. 

b) For each left knee disability that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise medically related to the Veteran's active military service.

A complete rationale for each opinion expressed must be provided.

4.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


